Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendment dated 1/27/21 has been entered. Claims 1, 6, 10, 15, and 22 have been amended. No claims were added or cancelled. This leaves claims 1-22 currently pending and active.
The rejection below has been updated to reflect the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation "the rolled window member" in the final line.  There is insufficient antecedent basis for this limitation in the claim. In the instant case, the claim defines a window member, but does not define a rolled window member. For purposes of 
Claims 2-9 and 11-21 are rejected by their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US 2015/49428).
Regarding claims 1, 3, 9, 10, and 14, Lee teaches a display device (Lee para [62]) comprising a display panel and a window panel (member) applied to a surface of the display panel (Lee para [78]). The window panel comprises a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]). Specifically, the second layer (member) may have an elastic modulus higher (larger) than that of the first layer (member) (Lee para [82]). The first layer may be materials including acrylic or silicone resins (Lee para [85]) and the second layer may be materials including poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112. Additionally, Lee teaches that the window panel may be rolled along an axial direction, and that anywhere the specification of Lee recites ‘folded’ may equally be read ‘rolled’ (Lee para [34, 53]; fig 15A, B). Further, it is noted that “is shaped to be substantially rollable around a winding core extending in an axial direction” is functional language. As Lee teaches that the window panel is rollable, it would be expected to be fully capable of being rolled around a “winding core extending in an axial direction” as claimed, see MPEP 2114(IV).
Regarding claims 2 and 11, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. As the window panel (member) of Lee is formed of the same materials for the same purpose, as above for claims 1 and 10 (flexibility in a display: Lee para [08]), it would be expected to show the same behavior of recovery rate when measured by stretching 5%. Please reference the above 112(b) for how the limitation requiring “the window member that is stretched” is being treated. As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, 
Regarding claims 4 and 12, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. Lee further teaches a window panel (member) comprising a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]) where the second layer has an elastic modulus higher (larger) than that of the first layer (Lee para [82]). The first layer may be acrylic or silicone resins (Lee para [85]) and the second layer may be poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective layers, they would be expected to intrinsically possess the claimed modulus of the first layer (member) being 1 MPa or less and the modulus of the second layer (member) being 1 MPa or more. As stated in In re Best
Regarding claims 5 and 13, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. Lee further teaches that the thickness of the layers of the window panels may be the same or varied (Lee para [87]). In embodiments where the thickness is not varied, the layers would have a 1:1 thickness ratio.
Regarding claims 6 and 15, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. It is noted that the winding core is not positively recited in claims 1 or 10. As Lee would be expected to be fully capable of being rolled around a winding core, it would follow that Lee would be able to be wound around a winding core that was located at an edge of the window member. Additionally, Figure 15B of Lee shows the window panel being rolled from an edge, thus imparting a radius of curvature upon the window panel.
Regarding claims 7 and 17, Lee teaches a display device with a multilayered window panel as above for claims 1 and 10. Lee further teaches that the flexible window panel (member) (Lee para [81]), later referred to as a ‘base substrate’ (Lee para [16, 0135, 0140]), is folded as shown in figs 2B, 14B, 15B and 17C with the window panel on the ‘inside’ or smaller radius portion. This configuration would naturally lead to the first layer (member) having a smaller radius of curvature relative to the second layer (member).
Regarding claims 8 and 18, Lee teaches a window panel (member) comprising a plurality of layers which have different elastic moduli between the two layers (Lee para [08-11; 81-85]), as above for claims 1 and 10. The second layer has an elastic modulus higher (larger) than that of the first layer (Lee para [82]). The first layer may be acrylic or silicone resins (Lee para [85]) and the second layer may be poly(methyl methacrylate) and copolymers thereof (Lee para [84]). As these are the same materials utilized by Applicant for the respective layers, they would be expected to intrinsically have a higher hardness in the second layer relative to the first Lee para [95]). As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.
Regarding claim 16, Lee teaches a foldable/rollable display device as above for claim 10. Lee further teaches that the bending radius achieved was 3 mm (Lee para [0104]).
Regarding claim 19, Lee teaches a foldable/rollable display device as above for claim 10. Lee further teaches a protection film below the display panel (Lee para [0131]).
Regarding claim 20, Lee teaches a foldable/rollable display device as above for claim 19. Lee teaches that the first and second layers of the window panel may be repeated, with a particular example of an additional first layer (Lee para [94]). Lee also teaches that the first layer may be considered an adhesive (Lee para [85]). It therefore follows that Lee teaches an embodiment with additional adhesive first layers yielding 
Regarding claim 21, Lee teaches a foldable/rollable display device as above for claim 1. Lee teaches that both the first member (layer L1) and the second member (layer L2) may each be acrylic resins, and thus ‘comprise the same polymer-based materials’. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee as applied to claim 19 above, and further in view of Kee et al. (US 2015/0201487).
Regarding claim 20,  Lee teaches a display device with a window panel comprising a first and second layer (members) where the modulus of the second layer is greater than that of the first layer, as above for claim 10. Lee further teaches the presence of a protective panel provided on a back surface of a display panel (Lee para [0131]).
Lee is silent with respect to an adhesive between the protective panel and the display panel.
Lee and Kee are related in the field of flexible display panels with protective panels. Kee teaches the inclusion of an adhesive layer between the display panel and the protective panel (Kee para [09, 36]) that is capable of mitigating some of the strain caused in both the protective panel and the display panel (Kee para [14]). It would be obvious to one of ordinary skill in the art to modify the display device of Lee to include an adhesive between the protective panel and the display panel as taught by Kee to mitigate strain caused by flexing in both the protective panel and the display panel.
Regarding claim 22, Lee teaches a display device with a window panel comprising a first and second layer (members) where the modulus of the second layer is greater than that of the first layer, as above for claim 1. Lee further teaches that the first and second members (layers L1 and L2) may be one or more of acrylic and/or silicone resins and/or the like (Lee para [84-85]
Lee is silent with respect to the first and second members comprising a urethane based material. 
Lee and Kee are related in the field of flexible display panels with flexible adhesive layers. Kee teaches that the adhesive may be one or more of an acryl-, silicon-, or urethane-based polymers (Kee para [37]). As Kee teaches that urethane based adhesives are functional equivalents to acryl-based adhesives, it would be obvious to one of ordinary skill in the art to modify the acrylic and/or silicone adhesive of Lee to also utilize a urethane-based adhesive as taught by Kee because these are known flexible adhesives in the art, see MPEP 2144.06(I).

Response to Arguments
Applicant’s arguments and amendments, see Remarks/Arguments and Amendments to the Claims, filed 1/27/21, with respect to the 112(a) rejections of claims 1-22 have been fully considered and are persuasive.  The 112(a) rejection of claims 1-22 has been withdrawn. 
Applicant's arguments filed 1/27/21 regarding the allowability of the present claim set have been fully considered but they are not persuasive. Specifically, Applicant argues that the amendments to the claims to overcome the 112(a) new matter rejection will have placed the claims into condition for allowance. The Examiner respectfully disagrees, and directs Applicant’s attention to the rejection over Lee, above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B FIGG whose telephone number is (571)272-9882.  The examiner can normally be reached on M-Th 9a-6p Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571) 270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-83.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/L.B.F/Examiner, Art Unit 1781                                                                                                                                                                                                        3/15/21

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781